ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

PER CURIAM: *
On June 30, 2006, the Supreme Court vacated the judgment of this court in this case and remanded the case to this court for further consideration in light of Burlington N. & S.F.R.Co. v. White, 548 U.S. -, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006). Upon reconsideration, we vacate the judgment of the district court and remand for reconsideration in the light of Burlington. VACATED and REMANDED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.